FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                           March 9, 2021
                         _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 DAVID ALLEN RICHESON,

       Plaintiff - Appellant,

 v.                                                        No. 20-1429
                                               (D.C. No. 1:20-CV-02086-LTB-GPG)
 UNITED STATES OF AMERICA,                                  (D. Colo.)

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, KELLY, and McHUGH, Circuit Judges.
                  _________________________________

      Plaintiff-Appellant David Allen Richeson, appearing pro se, appeals the

dismissal of his pro se amended complaint for failure to comply with the pleading

requirements of Rule 8 of the Federal Rules of Civil Procedure. Exercising

jurisdiction pursuant to 28 U.S.C. § 1291, we affirm.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                            I

       Richeson filed a pro se complaint in the United States District Court for the

District of Colorado, asserting one or more claims under the Federal Tort Claims Act.

The magistrate judge assigned to the case ordered Richeson to file an amended

complaint that complied with the pleading requirements of Rule 8. Richeson filed an

amended complaint but did not include a short and plain statement of any claims that

entitled him to relief. Instead, he attached to the amended complaint 84 pages of

exhibits and asserted “[t]he attached 11 March 2020 VA FTCA claim exhibits and

supporting documentation detail specific VA employee negligent acts creating

personal injury.” ROA at 17.

       After reviewing the amended complaint and attachments, the magistrate judge

determined that Richeson still failed to comply with the pleading requirements of

Rule 8 and ordered him to file a second amended complaint. Richeson did not do so

despite an extension of the time to file. Therefore, the amended complaint was the

operative pleading before the magistrate judge.

       On November 3, 2020 the magistrate judge issued a report and

recommendation to dismiss Richeson’s amended complaint for “fail[ing] to provide

fair notice of the specific claims he is asserting and the specific factual allegations

that support th[ose] claims.” Id. at 108. The report and recommendation informed the

parties that they had 14 days to file any written objections to the district court and

that failure to do so may preclude both de novo review by the district court and

appeal. Id. at 105 n.2.

                                            2
       Richeson did not file any objections to the report and recommendation. But the

district court docket indicates that on November 23, 2020 a copy of the magistrate

judge’s report that was mailed to Richeson was returned as undeliverable. ECF No.

16. On November 30, 2020, the district court adopted the magistrate judge’s report

and recommendation and dismissed Richeson’s amended complaint without

prejudice. The district court also certified that any appeal from this dismissal would

not be taken in good faith. Richeson now appeals.

                                            II

       “This court has adopted a firm waiver rule under which a party who fails to

make a timely objection to the magistrate judge’s findings and recommendations

waives appellate review of both factual and legal questions.” Morales-Fernandez v.

I.N.S., 418 F.3d 1116, 1119 (10th Cir. 2005) (citing Moore v. United States, 950 F.2d

656, 659 (10th Cir. 1991)). “This rule does not apply, however, when (1) a pro se

litigant has not been informed of the time period for objecting and the consequences

of failing to object, or when (2) the ‘interests of justice’ require review.” Id.

       We ordered Richeson to show cause why he has not waived his right to

appellate review under our firm waiver rule. Richeson responded that he did not

receive written notice of the magistrate judge’s report, as the district court docket

confirms. Additionally, he claimed that he never received electronic notification of

any court action and has had difficulty accessing email correspondence.

       We have held that a pro se party has shown cause for a failure to timely object

to a magistrate judge’s report where the pro se party established that they did not

                                             3
receive the report until after the period for objection expired. United States v.

Summerlin, 162 F.3d 1175 (10th Cir. 1998) (unpublished); see also Vega v. Suthers,

195 F.3d 573, 580 (10th Cir. 1999) (“[W]e have excused the failure to file timely

objections only in the rare circumstance in which a represented party did not receive

a copy of the magistrate’s R & R.”). The district court docket indicates that Richeson

did not receive a copy of the magistrate judge’s report and recommendation. But we

need not resolve whether Richeson has waived his appellate rights here because we

agree with the district court that his amended complaint does not comply with the

requirements of Rule 8. See Young v. Attorney Gen. for New Mexico, 534 F. App’x

707, 709 (10th Cir. 2013) (unpublished).

                                              III

       To state a claim for relief, a complaint must contain “(1) a short and plain

statement of the grounds for the court’s jurisdiction . . . ; (2) a short and plain

statement of the claim showing that the pleader is entitled to relief; and (3) a demand

for the relief sought . . . .” Fed. R. Civ. Pro. 8(a)(1). By complying with these

requirements, a complaint will provide notice to the opposing party of the basis of the

claims against them and will also permit the court to determine whether the

allegations, if proven, will entitle the plaintiff to relief.

       Richeson’s amended complaint does neither of these things and, as a result,

does not meet the requirements of Rule 8. Richeson argues, however, that although

he does not have all the facts and details of his case, he should not have to provide an

exacting account of his injury. But Richeson does not need to provide exact details to

                                               4
state a claim for relief under Rule 8. He needs only to provide allegations which are

clear enough so that the opposing party and the court can discern a factual and legal

basis for his claims. We agree with the magistrate judge and the district court that

Richeson has not met this standard. While the 84 pages of attachments to the

amended complaint provide a few pieces of the puzzle as to what has happened to

Richeson over the years, together they demonstrate only a general allegation of

wrongdoing. And although we must construe Richeson’s pro se pleadings liberally,

we cannot be his advocate in discerning a factual or legal basis for his claims. Hall v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

                                          IV

      For those reasons, we AFFIRM the district court’s dismissal of Richeson’s

complaint. Any other pending motions before the court are dismissed as moot.1


                                            Entered for the Court


                                            Mary Beck Briscoe
                                            Circuit Judge




      1
       On March 2, 2021, Richeson filed a “Motion to Compel U.S. Department of
Veteran Affairs and U.S Social Security Administration to Answer Questions
Previously Presented Without Reply as Supported with Attached Affidavits.”
                                           5